[Cite as Ayers v. Cleveland, 2017-Ohio-8571.]


                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA



                                  JOURNAL ENTRY AND OPINION
                                          No. 105074



                                                DAVID AYERS

                                                          PLAINTIFF-APPELLEE/
                                                          CROSS-APPELLANT

                                                    vs.

                                   CITY OF CLEVELAND, ET AL.

                                                          DEFENDANTS-APPELLANTS/
                                                          CROSS-APPELLEES




                                          JUDGMENT:
                                    REVERSED AND REMANDED



                                        Civil Appeal from the
                               Cuyahoga County Court of Common Pleas
                                      Case No. CV-15-846683


        BEFORE: E.T. Gallagher, J., Kilbane, P.J., and Celebrezze, J.

        RELEASED AND JOURNALIZED: November 16, 2017
ATTORNEYS FOR APPELLANTS

Robert M. Wolff
Mark V. Webber
Littler Mendelson P.C.
1100 Superior Avenue, 20th Floor
Cleveland, Ohio 44114


ATTORNEYS FOR APPELLEE

Michele L. Berry
The Law Office of Michele L. Berry
114 East 8th Street
Cincinnati, Ohio 45202

Russell Ainsworth
Ruth Z. Brown
Michael Kanovitz
Loevy & Loevy
311 North Aberdeen Street, 3rd Floor
Chicago, Illinois 60607

For David Leneghan

David M. Leneghan
200 Treeworth Blvd., Suite 200
Broadview Heights, Ohio 44147
EILEEN T. GALLAGHER, J.:

       {¶1} Defendant-appellant/cross-appellee, city of Cleveland (“the City”), appeals from the

judgment    of   the   common     pleas   court   granting   summary      judgment   in   favor   of

plaintiff-appellee/cross-appellant, David Ayers (“Ayers”), on his claim for indemnification

pursuant to R.C. 2744.07(A)(2). The City raises the following assignment of error for review:

       1. The trial court erred as a matter of law when it granted Plaintiff’s motion for
       summary judgment and denied Defendant’s motion for summary judgment seeking
       dismissal of Plaintiff’s claim for indemnification under R.C. 2744.07(A)(2) which
       limits standing to assert such claims to employees of political subdivisions. The
       court further erred in failing to grant summary judgment to Defendant because the
       underlying debts of the police officers to Plaintiff had been extinguished and there
       was no debt for the City to indemnify.

       {¶2} In his cross-appeal, Ayers raises the following assignments of error:

       1. The trial court erroneously omitted the $390,000 award of attorney fees and
       costs in the underlying civil rights case.

       2. Plaintiff is entitled to statutory interest on the Ayers judgment.

       {¶3} After careful review of the record and relevant case law, we reverse the trial court’s

judgment granting summary judgment in favor of Ayers and remand for proceedings consistent

with this opinion. We further find Ayers’s cross-appeal to be moot based on our resolution of the

City’s appeal.

                                     I. Procedural History

                                 A. Underlying Criminal Case

       {¶4} In December 2000, Ayers was convicted of aggravated murder, aggravated burglary,

and aggravated robbery. The convictions stemmed from the murder and robbery of seventy-six

year old victim, Dorothy Brown. 1 Ayers was sentenced to a term of 20 years to life on the


1
    For underlying facts, see Ayers v. Cleveland, N.D.Ohio No. 1:12-CV-753, 2013 U.S. Dist.
aggravated murder count, ten years on the aggravated burglary count, and ten years on the

aggravated robbery count. Each term was ordered to be served consecutively.

        {¶5} On September 12, 2002, this court affirmed Ayers’s convictions but reversed his

sentence and remanded for resentencing.           State v. Ayers, 8th Dist. Cuyahoga No. 79134,

2002-Ohio-4773. On remand, Ayers was again sentenced to life in prison. The Ohio Supreme

Court denied leave to appeal with one justice dissenting. State v. Ayers, 98 Ohio St. 3d 1424,

2003-Ohio-259, 782 N.E.2d 78 (Pfeiffer, J., dissenting).

        {¶6} In January 2004, Ayers filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. 2254 with the United States District Court for the Northern District of Ohio, Eastern

Division. The petition raised the following grounds for relief (1) the prosecutor willfully withheld

exculpatory evidence from the defense; (2) the prosecutor engaged in misconduct by withholding

incriminating evidence, making improper remarks in his closing argument, and extracting a

jailhouse confession from Ayers on the eve of trial; (3) Ayers’s Sixth Amendment right to counsel

was violated when the jailhouse informant, acting as a state agent, obtained the confession; and

(4) the evidence was insufficient to sustain the convictions. On September 27, 2007, the district

court denied Ayers’s petition. Ayers v. Bradshaw, N.D.Ohio No. 1:04CV0133, 2007 U.S. Dist.

LEXIS 71946 (Sept. 27, 2007).

        {¶7} On appeal, the United States Court of Appeals for the Sixth Circuit reversed the

decision of the district court and remanded the case with instructions for the district court to grant

a conditional writ of habeas corpus, giving the state of Ohio 180 days within which to provide

Ayers a new trial or, failing that, to release him.   The Sixth Circuit stated, in pertinent part:



LEXIS 25992, * 3-12 (Feb. 25, 2013).
         Because the State “intentionally creat[ed] a situation likely to induce [Ayers] to
         make incriminating statements without the assistance of counsel,” * * * we hold
         that Ayers’s Sixth Amendment right to counsel was violated, and that the Ohio
         Court of Appeals unreasonably ruled to the contrary.

Ayers v. Hudson, 623 F.3d 301 (6th Cir.2010).

         {¶8} Following the Sixth Circuit’s judgment, the state chose not to pursue a new trial

against Ayers. Ayers was released from prison on September 12, 2011.

                                  B.    Federal Court Complaint

         {¶9} On March 27, 2012, Ayers filed a complaint in the district court, alleging federal and

state law claims against Detectives Michael Cipo (“Cipo”), Denise Kovach (“Kovach”), and the

City (collectively “the defendants”).       On July 20, 2012, Ayers filed an amended complaint,

raising causes of action for violations of due process, malicious prosecution, interference with the

right to counsel, failure to intervene, civil conspiracy, intentional misrepresentation, intentional

infliction of emotional distress, negligent supervision, respondeat superior, and indemnification

under R.C. 2744.07(A)(2). The complaint alleged that Cipo and Kovach violated Ayers’s Sixth

Amendment right to counsel by using jail informant Donald Hutchinson to unlawfully interrogate

Ayers.    In addition, Ayers alleged that Cipo and Kovach fabricated evidence and perjured

themselves in an effort to convict Ayers.

         {¶10} The defendants moved to dismiss, or in the alternative, for summary judgment.    On

February 25, 2013, the district court granted summary judgment in favor of the City, dismissing

all claims raised against the City.    With respect to Ayers’s cause of action for indemnification

against the City, the district court found that the claim was premature, stating:

         The duty to indemnify accrues upon issuance of a judgment against the employee
         for compensatory damages caused by an act or omission in connection with a
         governmental function. Should the political subdivision fail to uphold its duty,
         the statute outlines a mechanism for Ohio courts to consider the employee’s claims
        and to “order the political subdivision to defend the employee in the action.”
        Therefore, the indemnification claim does not survive.

Ayers, N.D.Ohio No. 1:12-CV-753, 2013 U.S. Dist. LEXIS 25992, * 52 (Feb. 25, 2013).

        {¶11} In March 2013, the matter proceeded to a jury trial against Cipo and Kovach on

Ayers’s remaining claims for violation of due process, malicious prosecution (both federal and

state), interference with the right to counsel, conspiracy, and intentional infliction of emotional

distress.   At the conclusion of trial, a jury returned a verdict in favor of Ayers, and the trial court

entered judgment against the detectives in the amount of $13,210,000. On May 9, 2013, the

judgment was enlarged to include an additional $390,000 in costs and attorneys fees.2

        {¶12} After the civil judgment was entered against Cipo and Kovach, the City’s Chief

Assistant Director of Law, Joseph Scott (“defendant Scott”), on behalf of the detectives, offered to

assign to Ayers any indemnification claims that the detectives might have had against the City in

exchange for an agreement by Ayers to forebear collection efforts against them personally. See

City’s exhibit No. 1, First Set of Admissions, No. 5. In a letter dated March 27, 2013, Ayers,

through counsel, rejected the offer. Ayers subsequently rejected a similar offer to assign the

detectives’ indemnification rights in May 2013.

                               C. Ayers Attempts to Reinstate his
                            Indemnification Claim in the District Court

        {¶13} Following the entry of judgment against the detectives, the City did not indemnify

Cipo or Kovach pursuant to R.C. 2744.07(A)(2). In addition, neither Cipo or Kovach sought to

enforce their right to indemnification under the statute, or filed a grievance against the City

pursuant to the procedure set forth in the parties’ Collective Bargaining Agreement (“CBA”).


2
   The judgment against the detectives was affirmed by the Sixth Circuit on December 2, 2014.
Ayers v. Cleveland, 773 F.3d 161 (6th Cir.2014).
See Article XXII of the CBA, pp. 41-44. Instead, the City entered into an agreement with

bankruptcy counsel, David M. Leneghan (“defendant Leneghan”), on April 24, 2013, “to assist

[Cipo and Kovach] with personal, individual bankruptcy proceedings” in an effort to secure the

discharge of their debt.

        {¶14} Cipo passed away on July 9, 2013.3       On July 29, 2013, Leneghan filed a petition

for Chapter 7 bankruptcy on Kovach’s behalf.        The petition listed Ayers as a creditor and the

$13,210,000 judgment as a debt. In the course of discovery in this matter, Leneghan admitted

“that at some point between March 8, 2013 and July 29, 2013, Joseph Scott communicated to

[him] that language in the [CBA] limited Cleveland’s obligation to indemnify Kovach for the

Ayers Judgment to $1 million.”        Ayers exhibit No. 33, Leneghan’s Response to Plaintiff’s

Request for Admissions, No. 9.        On November 12, 2013, the bankruptcy court discharged

Kovach’s personal liability for the $13,210,000 judgment debt.

        {¶15} Following the bankruptcy proceedings, Ayers filed a motion with the district court

to reinstate his state law indemnification claim against the City. On May 6, 2014, the district court

granted Ayers’s motion to reinstate the claim.      However, on July 11, 2014, the district court

vacated its May 6, 2014 order and dismissed Ayers’s state law indemnification claim for lack of

subject matter jurisdiction.     In its opinion, the court declined to exercise supplemental

jurisdiction, stating:

        Plaintiff Ayers’s indemnification claim is a state law claim. It does not arise out of
        any federal statutes and it does not relate to the violation of any federal rights.
        Further, the parties to this case are not diverse. Thus, the district court does not
        have original jurisdiction over this claim.



3
   It is unclear from this record if Ayers, as a creditor, presented a claim in the probate court
against Cipo’s estate following his death.
         ***

         After considering these factors, the Court declines to exercise supplemental
         jurisdiction. The state courts are best suited to decide whether a plaintiff rather
         than an employee can bring a direct action for indemnification under claim Ohio
         Revised Code § 2744.07(A) and whether the City of Cleveland’s collective
         bargaining agreement’s $1 million cap on indemnification is compatible with Ohio
         law.

Ayers v. Cleveland, N.D.Ohio No. 1:12-CV-753, 2014 U.S. Dist. LEXIS 94472, * 3-4 (July 11,

2014).

         {¶16} On November 5, 2014, Ayers moved the bankruptcy court to reopen Kovach’s

bankruptcy proceeding “for the limited purpose of clarifying the applicability of the discharge

injunction in connection with the pursuit of indemnification proceeds against [the City].” The

motion was granted on December 10, 2014. On February 19, 2015, the bankruptcy court issued

an order, stating, in relevant part:

         IT IS HEREBY ORDERED, that it will not be a violation of the discharge
         injunction if David Ayers pursues a state court action against the Debtor’s name
         only and only against the amount of indemnification, if any, which may be
         available against Debtor’s former employer, the City of Cleveland. The
         permanent injunction is hereby modified for cause as set forth herein.

                            D.    Ayers’s Indemnification Claim Against
                                 the City in the Common Pleas Court

         {¶17} On June 8, 2015, Ayers filed the present action against the City and defendants

Scott and Leneghan in the court of common pleas. The complaint asserted various causes of

action against the City, including claims for statutory indemnification pursuant to R.C.

2744.07(A)(2), tortious interference, breach of contract, aiding and abetting, abuse of process,

unjust enrichment, specific performance, and civil conspiracy.      The complaint further alleged

causes of action against defendants Scott and Leneghan for tortious interference, aiding and

abetting, abuse of process, and civil conspiracy.
       {¶18} On November 5, 2015, the trial court granted defendant Leneghan’s motion to

dismiss the abuse of process claims levied against him, but denied his request to dismiss the

remaining claims of tortious interference, conspiracy, and aiding and abetting.

       {¶19} Following discovery, the parties agreed to address the threshold question of whether

Ayers is entitled to seek indemnification from the City pursuant to R.C. 2744.07(A)(2). On

August 9, 2016, Ayers filed a motion for partial summary judgment on the limited issue of

whether R.C. 2744.07(A)(2) affords Ayers relief. On the same day, the City and defendant Scott

filed a joint motion for partial summary judgment, arguing that Ayers lacked standing to bring an

indemnification claim against the City under R.C. 2744.07(A)(2).

       {¶20} On October 12, 2016, the trial court granted Ayers’s motion for partial summary

judgment on the issue of indemnification and denied the City and defendant Scott’s motion for

summary judgment. The court determined that “the right to indemnification attached upon the

final judgment in the federal case and Ayers has the right to proceed directly against [the City] to

recover the judgment.” Accordingly, the trial court entered judgment against the City in the

amount of $13,210,000 on the statutory indemnification claim and dismissed all other claims

levied against the City and defendants as moot.

       {¶21} The City now appeals from the trial court’s judgment granting summary judgment

in favor of Ayers. In addition, Ayers cross-appeals the trial court’s failure to include an award of

attorney fees, costs, and statutory interest in its October 12, 2016 judgment.

                                      II.   Law and Analysis

       {¶22} In its sole assignment of error, the City argues the trial court erred by granting

summary judgment in favor of Ayers on his statutory indemnification claim under R.C.

2744.07(A)(2).
       {¶23} We review the grant of summary judgment de novo using the standard set forth in

Civ.R. 56.   Argabrite v. Neer, Slip Opinion No. 2016-Ohio-8374, ¶ 14.       Summary judgment is

appropriate only when “[1] no genuine issue of material fact remains to be litigated, [2] the

moving party is entitled to judgment as a matter of law, and, [3] viewing the evidence most

strongly in favor of the nonmoving party, reasonable minds can reach a conclusion only in favor

of the moving party.”   Id.

       {¶24} R.C. Chapter 2744 governs political subdivision tort liability.     In this case, Ayers

sought summary judgment under R.C. 2744.07(A)(2) to compel the City to indemnify Kovach for

the full amount of the federal court judgment rendered against Kovach, plus interest. On appeal,

the parties dispute whether R.C. 2744.07(A)(2) provides creditors with standing to enforce the

statute, as the trial court found, or whether R.C. 2744.07(A)(2) “only creates a cause of action for

employees of political subdivisions,” as the City contends.

       {¶25} R.C. 2744.07(A)(2) provides:

       Except as otherwise provided in this division, a political subdivision shall
       indemnify and hold harmless an employee in the amount of any judgment, other
       than a judgment for punitive or exemplary damages, that is obtained against the
       employee in a state or federal court or as a result of a law of a foreign jurisdiction
       and that is for damages for injury, death, or loss to persons or property caused by
       an act or omission in connection with a governmental or proprietary function, if at
       the time of the act or omission the employee was acting in good faith and within
       the scope of his employment or official responsibilities.

The parties’ CBA contains a similar provision at Article XXVIII, ¶ 62.

       {¶26} On its face, we agree with the trial court that “the plain reading of [R.C.

2744.07(A)(2)] is to indemnify an employee of a political subdivision against whom a judgment is

rendered arising from an act or failure to act in the course of employment while acting in good

faith.” The statute does not provide a procedure for obtaining indemnification and suggests that
the political subdivision’s duty to indemnify and hold harmless attaches immediately upon the

issuance of the judgment against the employee.      See Paolisso v. Edison Local Bd. of Edn., 7th

Dist. Jefferson No. 90-J-36, 1992 Ohio App. LEXIS 490, * 10 (Feb. 5, 1992) (“In accordance with

the plain meaning of the statute, it logically follows that the duty to indemnify and hold harmless

arises at the time judgment is entered.”).

       {¶27} In this case, the City did not indemnify Kovach or Cipo. Moreover, the City has

provided no evidence to suggest the detectives were not entitled to indemnification pursuant to the

conditions set forth in the statute. As stated by the trial court, the City, throughout the federal

proceeding, “took the position that [the detectives’] alleged acts were done in good faith and

within the scope of the detectives’ employment and official duties.” Thus, it appears that the

City did, in fact, fail to satisfy its statutory obligation to hold its employees harmless under R.C.

2744.07(A)(2). To be clear, however, the City’s obligations under R.C. 2744.07(A)(2) are owed

to Cipo and Kovach. As such, it is their rights, as City employees, that were infringed upon by

the City’s failure to comply with the statute.   However, Cipo and Kovach are not parties to this

case and this court has no authority to remedy the shortfalls of the City’s dealings with its

employees.

       {¶28} Here, the limited question before this court is whether Ayers, as a judgment creditor,

has standing to bring a private cause of action against the City to enforce the City’s obligations to

Kovach and Cipo under R.C. 2744.07(A)(2). We find he does not.

       {¶29} The doctrine of standing requires a litigant to be in the proper position to assert a

claim, and the party’s inquiry must be within the zone of interest intended to be protected or

regulated by the statute. Taylor v. Academy Iron & Metal Co., 36 Ohio St. 3d 149, 152, 522
N.E.2d 464 (1988). In establishing the state’s entire administrative and regulatory scheme, the
legislature expressly authorizes and designates the authority to enforce particular regulations and

statutes to certain persons and agencies. New Boston Coke Corp. v. Tyler, 32 Ohio St. 3d 216,

218, 513 N.E.2d 302 (1987). It is a basic doctrine of statutory construction that when the

legislature has authorized an action to be instituted by a particular person or office, the suit may

not be instituted by another. Crull v. Maple Park Body Shop, 36 Ohio App. 3d 153, 521 N.E.2d
1099 (12th Dist.1987).

        {¶30} In determining whether statutes may create a private cause of action for

enforcement, the Ohio Supreme Court has held that a “statutory policy” may not be implemented

by the Ohio courts in a private civil action absent a clear implication that such a remedy was

intended by the Ohio Legislature.     Fawcett v. G. C. Murphy & Co., 46 Ohio St. 2d 245, 249, 348
N.E.2d 144 (1976). Ohio courts apply a three-part test adopted from Cort v. Ash, 422 U.S. 66,

95 S. Ct. 2080, 45 L. Ed. 2d 26 (1975), for determining when a private cause of action arises by

implication under a particular statute.    The three prongs of the test ask (1) are the plaintiffs in a

class for whose special benefit the statute was enacted; (2) is there any indication of legislative

intent, explicit or implicit, either to create or deny a private cause of action; and (3) is it consistent

with the underlying purposes of the legislative scheme to imply such a remedy for the plaintiffs?

Strack v. Westfield Cos., 33 Ohio App. 3d 336, 337, 515 N.E.2d 1005 (9th Dist.1986); Elwert v.

Pilot Life Ins. Co., 77 Ohio App. 3d 529, 602 N.E.2d 1219 (1st Dist.1991).

        {¶31} After careful review, we find Ayers cannot satisfy the foregoing criteria, because (1)

his asserted claims are not within the zone of interest intended to be protected or regulated by R.C.

2744.07(A)(2), and (2) a private cause of action by a judgment creditor does not arise by

implication under R.C. 2744.07(A)(2). In our view, the purpose of R.C. 2744.07(A)(2) is not to

benefit third parties who have been injured by the acts of a state employee, but rather, to shield the
employee from financial ruin resulting from an act committed in good faith and within the scope

of employment. As referenced by Ayers in his appellate brief, the drafters’ intent in constructing

R.C. 2744.07(A)(2) was to “insulate Teflon-coated employees from liability.” Thus, the explicit

purpose of the statute is to protect municipal employees; not to provide an avenue for creditors to

collect a monetary judgment from a political subdivision.

       {¶32} In addition, we decline to adopt Ayers’s position that R.C. 2744.07(A)(2) has a

“secondary purpose of ensuring that members of the public harmed by public employees’ tortious

conduct will be made whole.” While making a plaintiff-creditor “whole” may be incidental to

the protections afforded to employees under R.C. 2744.07(A)(2), the language of the statute in no

way suggests that it was enacted to protect the interests of judgment creditors. See Click v.

Springfield, 2d Dist. Clark No. CA 2342, 1988 Ohio App. LEXIS 742 (Mar. 4, 1988) (stating that

the sole legislative intent of R.C. 2744.07 is to hold employees harmless from any potential

liability). If, for example, R.C. 2744.07(A)(2) was created to benefit third parties, the statute

would extend its protections to all acts committed by employees of the political subdivision in the

course of their employment, and not just those committed in good faith.

       {¶33} Accordingly, we find R.C. 2744.07(A)(2) does not provide Ayers with a private

cause of action against the City to enforce its statutory obligation to indemnify its employees.

Regardless of this court’s disfavor with the City’s conduct in this matter, Ayers lacked legal

standing to pursue a claim for indemnification under R.C. 2744.07(A)(2) and providing him with

a remedy under the statute would be inconsistent with its underlying purpose.

       {¶34} The dissent suggests that our holding creates an “unrecognized and unintended

exception to the law” by finding “that political subdivisions will not be obligated to indemnify

judgments against its employee pursuant to R.C. 2744.07.” To be clear, that is not the holding of
this court. In fact, it is the exact opposite. As stated, the clear language of the statute obligates

the political subdivision to indemnify an employee in the amount of any judgment “immediately

upon the issuance of the judgment against the employee” if the conditions of R.C. 2744.07(A)(2)

are met. See ¶ 26, supra. However, when the political subdivision fails or declines to comply

with that obligation, only the employee has standing to enforce its rights under R.C.

2744.07(A)(2), not a third-party creditor.      To the extent a third-party creditor believes the

political subdivision’s conduct was inappropriate, it may pursue legal action against the political

subdivision on other grounds, as Ayers has in this case.

           {¶35} We further note that Ayers has not argued, or otherwise set forth a basis for this

court to conclude, that he shared a sufficient relationship with the nonparty detectives such that he

had third-party standing to pursue this action. See N. Canton v. Canton, 114 Ohio St. 3d 253,

2007-Ohio-4005, 871 N.E.2d 586, ¶ 14. (To have standing, the general rule is that “a litigant

must assert its own rights, not the claims of third parties.”). Any benefit Ayers claims under R.C.

2744.07(A)(2) is merely incidental to the statutory rights afforded to the detectives under the

statute.

           {¶36} Consistent with our statutory interpretation, Ohio courts analyzing R.C.

2744.07(A)(2) have overwhelmingly held that the statute does not create a private cause of action

for judgment creditors. In Piro v. Franklin Twp., 102 Ohio App. 3d 130, 141, 656 N.E.2d 1035

(9th Dist.1995), the Ninth District held that R.C. 2744.07(A)(2) does not remove a political

subdivision’s immunity; rather, it obligates the political subdivision to indemnify its employees if

they are found liable for a good faith act that is related to a governmental or proprietary function.

Id. The Piro court emphasized that “requiring the subdivision to indemnify its employees is

entirely different from imposing direct liability on the subdivision.” Id.
        {¶37} In his complaint, Ayers did not allege that the City was directly liable for the acts of

its employees. Rather, Ayers argued that he “has legal standing to enforce his judgment against

the City as a judgment creditor.” (Emphasis added.) However, “R.C. 2744.07(A)(2) creates a

statutory obligation to indemnify rather than a means to enforce a judgment.” (Emphasis added.)

  Stengel v. Columbus, 74 Ohio App. 3d 608, 612, 600 N.E.2d 248 (10th Dist.1991). Thus, Ayers

cannot invoke R.C. 2744.07(A)(2) to collect a judgment rendered against Cipo and Kovach.

Rather, it is the detectives, alone, who have standing to enforce their statutory right to

indemnification. If, as here, the employee does not seek to remedy the political subdivision’s

failure to indemnify, the judgment creditor is left to satisfy its judgment from the employee — i.e.,

the liable party.

        {¶38} Federal courts have reached similar conclusions. In an analogous case involving an

indemnification cause of action brought against the city of Cleveland by wrongfully imprisoned

plaintiffs, the United States District Court for the Northern District of Ohio held that “the right of

indemnification [under R.C. 2744.07(A)(2)] is the right of the employee; it does not create a cause

of action or any enforceable right against the city in favor of a plaintiff who sues a municipal

employee.” Ajamu v. Cleveland, N.D.Ohio No. 1:12CV1320, 2016 U.S. Dist. LEXIS 98127, *

1093 (July 27, 2016), citing Maruschak v Cleveland, N.D.Ohio No. 1:09 CV 1680, 2010 U.S.

Dist. LEXIS 52811, at *6, fn. 8 (May 28, 2010). See also Shoup v. Doyle, S.D.Ohio No.

3:12-CV-351, 974 F. Supp. 2d 1058 (Sept. 24, 2013) (“R.C. 2744.07(A)(2) does not provide Shoup

with a cause of action against the City or anyone; it imposes a duty on the City to defend its

employees from her claims.”).

        {¶39} In an effort to avoid the implications of the foregoing precedent, the trial court

attempted to distinguish the cases on grounds that they involved motions to dismiss that were
raised prior to a final judgment against an employee of the political subdivision. We are not

persuaded by the trial court’s suggestion that R.C. 2744.07(A)(2) provides Ayers with standing to

pursue a cause of action against the City, in contravention of the holdings in Ajamu, Marushak,

and Shoup, merely because this case involves a post-judgment complaint for indemnification. In

our view, the federal court’s interpretation of R.C. 2744.07(A)(2), and the restrictions placed on

those who are entitled to enforce the statute apply equally to the procedural and factual

circumstances presented in this case. Ayers’s inability to establish his standing to pursue a

private cause of action under R.C. 2744.07(A)(2) is not predicated on the procedural timing of the

allegation, but is based on the express language and legislative intent of the statute.

       {¶40} Further, we are equally unpersuaded by the case law relied on by the trial court in its

decision granting summary judgment in favor of Ayers. The trial court correctly noted that the

United States District Court for the Northern District of Ohio has permitted a similar

indemnification cause of action to proceed against a political subdivision. In Vaughan v. Shaker

Hts., N.D.Ohio No. 1:10CV0609, 2011 U.S. Dist. LEXIS 136198 (Nov. 28, 2011), aff’d in part,

rev’d in part, 514 Fed.Appx. 611 (6th Cir. 2013), the plaintiff sought to hold the city of Shaker

Heights liable for the compensatory damages resulting from the actions of a Shaker Heights Police

detective committed within the scope of his employment. Ultimately, the Vaughan court denied

the city’s motion to dismiss the plaintiff’s indemnification claim against the City, stating that R.C.

2744.07(A)(2) “requires the City of Shaker Heights to indemnify [the detective]’s conduct for

compensatory damages if that conduct was carried out in good faith within the scope of his

employment.” Id. at * 14.
       {¶41} After careful consideration, we decline to follow Vaughan.            While Vaughan

certainly supports Ayers’s position, it is evident that the holding in Vaughan is an outlier and its

precedential value is minimal given the federal court’s more recent holding in Ajamu.

       {¶42} We find the trial court’s reliance on Memphis v. Roberts, 528 S.W.2d 201

(Tenn.1975), to be equally unpersuasive. In Memphis, the appellant-city sought review of a

judgment of the trial court in favor of the employee-fireman in his action to compel the city to

indemnify him and pay judgments entered against him for damages arising out of his performance

of his official duties. 4 Thus, Memphis involves an employee’s proper attempt to enforce the

political subdivision’s obligation to indemnify him and does not address the issue of whether a

judgment creditor has standing to pursue such an action. The Memphis case only addressed the

issue of whether an employee is required to satisfy the judgment rendered against him as a

condition precedent to indemnity by the city — an issue not presently before this court.

Accordingly, the trial court’s reliance on Memphis is factually and legally misplaced.

       {¶43} Based on the foregoing, and in accordance with Ohio federal and state precedent, we

find Ayers’s claim of indemnification against the City fails as a matter of law. Accordingly, we

find the trial court erred in granting summary judgment in favor of Ayers.

       {¶44} Our holding, however, does not resolve Ayers’s case entirely. While Ayers does

not have standing to enforce the City’s obligations under R.C. 2744.07(A)(2), his remaining

claims for tortious interference, breach of contract, aiding and abetting, abuse of process, unjust

enrichment, specific performance, and civil conspiracy are no longer rendered moot and must be

resolved.   On remand, the trial court shall address Ayers’s remaining causes of action to


4
   Ultimately, the Memphis court rejected the city’s argument that the fireman-employee was
required to satisfy the judgment rendered against him as a condition precedent to indemnity by
determine whether the defendants’ actions following Ayers’s jury award, including the City’s

failure to comply with the R.C. 2744.07(A)(2) and the circumstances surrounding Kovach’s

bankruptcy proceedings, subjected the City or defendants Scott and Leneghan to civil liability.

       {¶45} We recognize that Ayers and the City have conflicting interpretations of the CBA

and “the total amount of indemnification the City is obligated to pay on behalf of one or more

officer defendants.” 5    However, a legal interpretation of the indemnification rights and

responsibilities under the CBA is not currently before this court. Nevertheless, we reference the

disagreement concerning the amount the City was required to indemnify Kovach only to highlight

the apparent conflict of interests in having the City represent Kovach following the civil

judgment. Given the City’s interpretation of the CBA and their interest in indemnifying Kovach

for the minimum amount required under the CBA, it is unclear whether the City’s representation

of Kovach was intended to protect its own best interests, or the personal interests of its employee.

In our view, these circumstances relate directly to the actions of the City and the representations



the city.
5
    The City contends that the CBA places a $1,000,000 cap of the City’s statutory obligations.
  In support of its position, the City cites paragraph 66 of the CBA, which provides:
                The total amount of indemnification to which the City is obligated to pay
        on behalf of one or more officer defendants or potential defendants arising out of
        a transaction or occurrence, which is the subject matter of allegations against the
        officers and/or co-defendants, shall be limited to the lower of either One Million
        Dollars ($1,000,000.00), or the amount of any deductible, self-insured retention,
        or uninsured primary level, under any policy of insurance paid by the City which
        provides coverage for the transaction or occurrence.
        In opposing the City’s interpretation, Ayers cites Paragraph 68 of the CBA, which
provides that the CBA’s provisions regarding the Legal Representation of Officers “shall not be
construed in any way to impair, alter, limit, modify, abrogate, or restrict any * * * benefit
provided by law to the * * * officer.” Ayers argues that the unequivocal language set forth
under Paragraph 68 reflects the signatories’ agreement that the CBA does not govern or restrict a
defendant-officer’s right to be held harmless “in the amount of any judgment” pursuant to R.C.
2744.04(A)(2). (Emphasis added.)
made to Kovach prior to the bankruptcy proceedings, and resolution of these issues will ultimately

shed light on Kovach’s motivation to forego her rights under R.C. 2744.07(A)(2) and pursue

personal bankruptcy.

       {¶46} We further note that the conclusions reached by this court regarding the City’s

failure to comply with R.C. 2744.07(A)(2), and perhaps future judgments on Ayers’s remaining

causes of action, may have implications in Kovach’s bankruptcy case. While the bankruptcy

court did not have the authority to “to effectively provide an assignment of Kovach’s statutory

indemnification rights to Ayers” as the dissent suggests, the court has demonstrated a willingness

to modify the discharge injunction if deemed necessary.          Upon review of the bankruptcy

materials attached to the parties’ motions for summary judgment, it is evident that while Ayers

was listed as a creditor in the petition documents, Kovach’s right to indemnification was not

referenced. Thus, it is unclear from this record whether the bankruptcy court was aware of

Kovach’s right to indemnification and, if it was not, whether the City’s obligation under the

statute would have altered the bankruptcy court’s decision to grant Kovach a discharge. We

reiterate that Kovach, unlike Ayers, is an intended beneficiary of R.C. 2744.07(A)(2) and she is

entitled to enforce the City’s obligations under both the statute and the CBA.

       {¶47} With respect to the dissent’s concerns with the implications this opinion may have

on the City’s future dealings with its employees, we emphasize that our resolution of this appeal

relies solely on our interpretation of R.C. 2744.07(A)(2). It is not an endorsement of the City’s

actions in this matter. To the contrary, the City’s post-judgment involvement in the detectives’

representation appears to be, as characterized by Ayers, “unprecedented.” However, this court

must remain cognizant that while the City’s actions may appear unsettling on the surface,

allegations pertaining to the legality of the City’s post-judgment conduct has yet to be resolved by
a trier of fact. At this point, Ayers and the City have not been afforded the opportunity to

develop the facts through litigation, and conclusory statements concerning the interaction between

the City and the officers between the civil judgment and the bankruptcy proceedings are

premature at this time.      We have no information regarding the detective’s intentions or

participation in the post-judgment legal maneuvers, or whether the Cleveland Police Patrolmen’s

Association had any knowledge of the City’s recommendation to the detectives to enter

bankruptcy in lieu of enforcing their indemnification rights.        Similarly, it is equally unclear

whether the City zealously represented its employees or merely protected its own interests.

       {¶48} The dissent’s concerns with the City’s conduct are justified. However, it is this

court’s hope that this decision will avoid future analogous fact patterns in this county by strongly

reiterating to employees of political subdivisions that, subject to restricting contractual language,

they have the absolute right to be held harmless for judgments rendered against them under R.C.

2744.07(A)(2), regardless of the representations made to them by the political subdivision.

Moreover, if the developed facts of this case demonstrate, as the dissent concludes, that the City

perpetrated an “undisclosed conflict of interest,” “engaged in practices” that are against public

policy, or illegally “orchestrated a scheme” to deprive Ayers of the judgment, the City will be held

accountable for their conduct upon resolution of Ayers’s remaining claims.

       {¶49} Based on the foregoing, we find R.C. 2744.07(A)(2) does not provide Ayers with

standing to initiate a private cause of action against the City.   The City’s sole assignment of error

is sustained. Having determined Ayers is not entitled to enforce R.C. 2744.07(A)(2) against the

City, Ayers’s first and second cross-assignments of error are rendered moot.

       {¶50} Judgment reversed and remanded.

       It is ordered that appellant recover from appellee costs herein taxed.
        The court finds there were reasonable grounds for this appeal.

        It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

        A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules

of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

FRANK D. CELEBREZZE, JR., J., CONCURS;
MARY EILEEN KILBANE, P.J., DISSENTS WITH SEPARATE OPINION

MARY EILEEN KILBANE, P.J., DISSENTING:

        {¶51} I respectfully dissent. I would affirm the judgment of the trial court and proceed to

address Ayers’s cross-claim.

        {¶52} Ayers was convicted in December 2000. After suffering over a decade of wrongful

imprisonment, Ayers prevailed on his federal habeas corpus claims and was released from prison

in 2011. He subsequently prevailed in a federal action against Kovach and Cipo for violating his

civil rights.   The district court originally dismissed his claim against the City for statutory

indemnification, finding it was premature until a judgment was rendered against the detectives.

        {¶53} After judgment was rendered, the district court declined to exercise supplemental

jurisdiction over the state law claim.    Instead, the district court directed Ayers to pursue the

statutory indemnification claim in state court.    In doing so, the district court “reject[ed] the

notion that only Detectives Cipo and Kovach as employees [could] assert a claim for

indemnification.”    Ayers v. Cleveland, D.D.C. No. 1:12-CV-00753, 2014 U.S. Dist. LEXIS
72116, *5 (May 6, 2014).       The court reasoned that “[t]o hold otherwise would defeat the
statute’s purposes of sparing municipal employees from having to pay a judgment prior to

indemnification and to ensure members of the public harmed by municipal employees are made

whole.” Id. The district court further found that

       [t]he state courts are best suited to decide whether a plaintiff rather than an
       employee can bring a direct action for indemnification under * * * Ohio Revised
       Code § 2744.07(A)(2) and whether the City of Cleveland’s collective bargaining
       agreement’s $1 million cap on indemnification is compatible with Ohio law.

Ayers, N.D. Ohio No. 1:12-CV-00753, 2014 U.S. Dist. LEXIS 94472, *4.

       {¶54} In the instant case, the sole issue decided by the lower court’s decision was whether

R.C. 2744.07(A)(2) required the City to indemnify its employees and pay Ayers the judgment

rendered in the federal civil rights case. The trial court found that it did. For this reason, the

trial court did not reach Ayers’s alternative claim for indemnification based on the City’s

collective bargaining agreement with the detectives and found all of the remaining counts in

Ayers’s complaint moot. Although the trial court did not address Ayers’s claim for attorney fees

and costs, this court has jurisdiction over this appeal under Civ.R. 54(B) and because the trial

court found there was no just reason for delay.

       {¶55} The majority finds that the City was obligated to indemnify and hold Kovach and

Cipo harmless from the judgment pursuant to the conditions of R.C. 2744.07(A)(2). However,

the majority concludes that only Kovach and Cipo had standing to enforce the mandatory

indemnification provisions of the statute.

       {¶56} I strongly disagree for the following reasons.      First, I do not agree with the

majority’s conclusion regarding the statutory intent behind R.C. 2744.07(A)(2). Second, I do not

agree that only the employee has standing to enforce the City’s duty to pay a judgment where

there is no dispute regarding the employee’s statutory right to indemnification. Third, I would
find that Ayers, as a judgment creditor, is the real party in interest and has standing to assert the

employees’ statutory rights to indemnification against the City to satisfy the judgment.       I agree

with the United States District Court for the Northern District of Ohio that the state court was best

suited to address Ayers’s claims. See Ayers, N.D. Ohio No. 1:12-CV-753, 2014 U.S. Dist.

LEXIS 94472, *4; Ayers, N.D. Ohio No. 1:12-CV-753, 2014 U.S. Dist. LEXIS 72116, *5.

                         Statutory Intent and Private Cause of Action
                                   under R.C. 2744.07(A)(2)

       {¶57} R.C. 2744.07(A)(2) provides:

       (2) Except as otherwise provided in this division, a political subdivision shall
       indemnify and hold harmless an employee in the amount equal to any judgment,
       other than a judgment for punitive or exemplary damages, that is obtained against
       the employee in a state or federal court * * * that is for damages for injury, death,
       or loss to person or property caused by an act or omission in connection with a
       governmental or proprietary function, if at the time of the act or omission the
       employee was acting in good faith and within the scope of employment or official
       responsibilities.

(Emphasis added.)

       {¶58} The majority indicates that Ohio courts use the three-part test established by Cort,

422 U.S. 66, 95 S. Ct. 2080, 45 L. Ed. 2d 26, to determine whether a private cause exists to enforce

a statute. However in 2011, this court indicated that “there is ample authority for the proposition

that the Cort test is no longer valid.”        Grey v. Walgreen Co., 197 Ohio App. 3d 418,

2011-Ohio-6167, 967 N.E.2d 1249, ¶ 8 (8th Dist.). In Grey, we indicated that the sole inquiry as

to whether a private right of action existed is determined by examining legislative intent.

       {¶59} We must construe the statute to carry out the intent of the General Assembly.      State

v. Roberts, 134 Ohio St. 3d 459, 2012-Ohio-5684, 983 N.E.2d 334, ¶ 12. Courts must “avoid[ ]

adopting a construction of a statute that would result in circumventing the evident purpose of the

enactment” and we must avoid constructions that lead to “unreasonable or absurd results.” State
ex rel. Cincinnati Post v. Cincinnati, 76 Ohio St. 3d 540, 543, 668 N.E.2d 903 (1996).

Recognizing that Ayers has standing to enforce the City’s statutory indemnification and hold

harmless obligations furthers the legislature’s purpose for enacting the statute as a remedy

intended by the law.

        {¶60} The majority implicitly recognizes that the legislature obviously intended to create a

private cause of action against the City for indemnification of the judgment and to hold its

employees harmless when it enacted R.C. 2744.07(A)(2). The majority, however, views the only

purpose of the indemnification and hold harmless provisions of the statute is “to shield the

employee from financial ruin resulting from an act committed within the scope of employment.”

I disagree.

        {¶61} The plain terms of the statute evince the intent to satisfy judgments where persons

are injured as a result of a municipal employee’s conduct committed in good faith in the course

and scope of employment, without a triggering event. The terms of the statute could not be more

clear. It states: “a political subdivision shall indemnify and hold harmless an employee in the

amount equal to any judgment, other than a judgment for punitive or exemplary damages, that is

obtained against the employee in a state or federal court[.]”           (Emphasis added).      R.C.

2744.07(A)(2).

        {¶62} The statute clearly does not allow for the City to finance the liable employees’

personal bankruptcies in lieu of indemnifying them. In most cases, it would likely be more cost

effective for the City to require the employee to declare personal bankruptcy than to indemnify the

judgments. The purpose of the statute is for the City to pay the judgment, without a triggering

event, not for the City to help its employees evade the financial consequences of a judgment that

resulted from their tortious conduct.
       {¶63} Even if we assume that the sole purpose of the statute is to protect the detectives

from the injurious effects of the judgment, allowing the City to force Detective Kovach into

bankruptcy by refusing or obfuscating the City’s responsibility to indemnify, the judgment does

not accomplish that purpose. It defeats it.   The City’s end run in the instant case is circuitous.

It circumvents the purpose of R.C. 2744.07(A)(2) and the City’s duty under the statute to

indemnify its employees for the judgments rendered against them.

       {¶64} The General Assembly did not intend to expose police officers to bankruptcy as a

result of judgments entered against them for good faith acts committed in the scope of their

employment. Quite the opposite is true. The legislature intended to protect our police officers

from financial ruin under those circumstances. There is nothing in the statute that limits the

private right of action to enforce the City’s indemnification obligations to the employees of the

political subdivision, and we should not read that into the statute.      Doing so creates both

unreasonable and absurd results by denying persons injured by the conduct of City employees

acting within the scope of their employment of any meaningful relief.

       {¶65} The majority’s decision turns on who it believes can pursue this private cause of

action. The cases the majority relies on to make this distinction involve different statutory

language or cases in different procedural postures. For example, in Strack, 33 Ohio App. 3d 336,

515 N.E.2d 1005, the appellate court determined that “R.C. 3901.20 and 3901.21, and Ohio Adm.

Code 3901-1-07, proscribing unfair trade practices in the insurance industry, do not create an

implied private cause of action in favor of insureds.” Strack at syllabus. However, the Strack

court found that “[n]owhere in the Ohio statutory or regulatory framework proscribing deceptive

trade practices in insurance does it provide a civil remedy to a private party aggrieved by an
insurer.” Id. at 337. Instead, the law expressly imposed the duty to enforce the law on the

superintendent of insurance.

        {¶66} The instant case is factually dissimilar from Strack because R.C. 2744.07(A)(2) is

silent on who can pursue the private cause of action against the City. I see no valid reason to

preclude a judgment creditor from pursuing the action when the creditor has a judgment against

the employees and there is no dispute that the City is obligated to indemnify and hold its

employees harmless from that judgment.

        {¶67} The majority conflates the authority that a political subdivision’s statutory

obligation to indemnify its employees with the different principle of law that precludes a party

from advancing a claim that would impose direct liability on the subdivision during the litigation

phase. The majority relies upon Piro, 102 Ohio App. 3d 130, 656 N.E.2d 1035. Piro did not

address whether a judgment creditor could pursue a post-judgment claim for indemnification

against a City. It held that the plaintiff could not pursue a direct cause of action against the

political subdivision for the tortious acts of its employees.

        {¶68} The distinct principles of law recognize, as the district court did, that a judgment

creditor’s claim for indemnification against the City is premature until the issue of the municipal

employee’s liability is determined by a final judgment. Ayers is not using R.C. 2744.07(A)(2) to

impose direct liability on the City; he is asserting a post-judgment claim to enforce the City’s

indemnification and hold harmless obligations that were automatically triggered by the judgment.

 The very nature of indemnification is indirect liability whereby one party is obligated to cover

the liability of another party.

        {¶69} I agree with the trial court’s analogy that Ayers’s indemnification action against the

City is akin to post-judgment proceedings against a tortfeasor’s insurance company.             The
insurance company is not directly liable to the injured party during the litigation of the negligence

claim.    But the insurer is obligated to indemnify its insured tortfeasor and directly pay the

judgment to the judgment creditor once the insured is found liable within the coverage terms of

the policy by a judgment.

         {¶70} The statutory indemnity claim was not part of the substantive liability issue in the

civil rights action; rather, it is the relief afforded to pay the judgment once the verdict and

judgment were returned that found the detectives liable. No one could pursue the statutory

indemnification claim until that judgment was rendered.

         {¶71} The City has no defense to its mandatory indemnity obligations because it admits

that the detectives were found liable for conduct carried out in good faith within the scope of their

employment. Further, the bankruptcy court found that Ayers can pursue this claim against the

City, in Kovach’s name, without violating the bankruptcy orders. 11 U.S.C. 524 provides that

“discharge of a debt of the debtor does not affect the liability of any other entity on, or the

property of any other entity for, such debt.” The majority does not address this aspect of the

case, which effectively provided an assignment of Kovach’s statutory indemnification rights to

Ayers.

         {¶72} The Tenth District in Stengel, 74 Ohio App. 3d 608, 600 N.E.2d 248 (10th

Dist.1991), found that where the statute provides indemnity against liability, the City (as

indemnitor) becomes liable and the cause of action accrues when the liability of the municipal

employees arises by entry of a judgment against the municipal employee. Id. at 613. Under the

statute, the City’s indemnification obligations were triggered by the judgment and did not require

any actual payment by the municipal employee. Id. Stengel was an indemnity action brought

by the judgment creditor against the City.       The Stengel court did not resolve whether the
judgment creditor had standing to bring the statutory indemnification claim against the City and

limited its analysis to the various statutes of limitations that might apply to the claim.

        {¶73} This is a state law claim and the federal law interpreting it is inconsistent.

Nonetheless, I find, as the trial court did, that Vaughan, N.D. Ohio No. 1:10CV0609, 2011 U.S.

Dist. LEXIS 136198 (Nov. 28, 2011), aff’d in part, rev’d in part, 514 Fed.Appx. 611 (6th

Cir.2013), to be directly on point.     In Vaughan, the federal court found that R.C. 2744.07(A)(2)

requires the City to indemnify judgments entered against a Shaker Heights detective for liability

resulting from good faith acts related to a governmental or proprietary function. “The clear

statutory terms require the City of Shaker Heights to indemnify Detective Hyams’s conduct for

compensatory damages if that conduct was carried out in good faith within the scope of his

employment.” Id. at *4. Therefore, the federal court refused to dismiss the judgment creditor’s

indemnification claim against the City.         In this case, there is a judgment against the City’s

employees for the good faith acts committed in the scope of their employment. There is nothing

in the statutory language that should bar Ayers from asserting this claim against the City.

        {¶74} The majority considers Vaughan to be an outlier and opts to rely instead upon the

federal decision in Ajamu, N.D. Ohio No. 1:12CV1320, 2016 U.S. Dist. LEXIS 98127, *5-6 (July

27, 2016), which in turn cited Maruschak, N.D. Ohio No. 1:09 CV 1680, 2010 U.S. Dist. LEXIS
52811, at *6, fn. 8 (May 28, 2010). However, the trial court in this case clarified that Maruschak

had no probative value in resolving the issue of Ayers standing to bring this claim against the

City.   Specifically, the trial court stated:

        Maruschak * * * is a ruling on a motion to dismiss and is not dispositive of the
        issues in this case. Interestingly, that case was remanded to the Common Pleas
        Court and was assigned to this Court’s docket. The issue present in this case did
        not arise in the Maruschak case before this Court because it reached a settlement.
(Emphasis added.) Trial Court’s Decision on Summary Judgment at p. 3. The trial court

further noted that the Ajamu court adopted dicta from the Maruschak decision in finding that the

right to indemnification was the right of the employee and was not enforceable against the City.

Id.6

           {¶75} Ajamu did not involve an attempt by a judgment creditor to assert a post-judgment

statutory indemnification claim against the City.          The court correctly recited that R.C.

2744.07(A)(2) “does not remove a political subdivision’s immunity; rather, it obligates the

political subdivision to indemnify its employees if they are found liable for a good faith act that is

related to a governmental or proprietary function.”      (Emphasis added.) Ajumu at *5, citing,

Piro, 102 Ohio App. 3d 130, 656 N.E.2d 1035.             Until the judgment against the municipal

employee is rendered, a plaintiff’s statutory indemnity claim is premature. The authority upon

which Ajamu relied was a mere footnote in the federal district court’s decision in Maruschak.

           {¶76} In Maruschak, the plaintiff had not obtained any judgment against the City’s

employees. The federal district court dismissed some counts and then declined to exercise

jurisdiction over the remaining state claims that were remanded to the Cuyahoga County Court of

Common Pleas.        Coincidentally, the claims that were remanded to the state court in Maruschak

were assigned to the docket of the same jurist that found Ayers does have standing to pursue a

post-judgment statutory indemnification claim against the City in this case.    It was unequivocally

stated that this issue was not addressed, resolved, or decided in Maruschak because the case

settled.




6
    The dicta was taken from fn. 8 in the Maruschak opinion.
          {¶77} I disagree that Vaughn is an outlier and submit that it sets forth the proper rule of

law. Id., N.D. Ohio No. 1:10CV0609, 2011 U.S. Dist. LEXIS 136198; see also Ayers, D.D.C.

No. 1:12-CV-00753, 2014 U.S. Dist. LEXIS 72116 at *5 (where the district court rejected “the

notion that only detectives Cipo and Kovach as employees [could] assert a claim for

indemnification.”). I would find that the legislature did intend to create a private right of action

to enforce the City’s indemnity and hold harmless obligations.

                               Ayers has Standing to Bring the Claim

          {¶78} Standing is “a party’s right to make a legal claim or seek judicial enforcement of a

duty or right.”        Ohio Pyro, Inc. v. Ohio Dept. of Commerce, 115 Ohio St. 3d 375,

2007-Ohio-5024, 875 N.E.2d 550, ¶ 27. A true party in interest is able to demonstrate an injury

in fact, “which requires a showing that the party has suffered or will suffer specific injury.”

Camp St. Mary’s Assn. of W. Ohio Conference of the United Methodist Church, Inc. v. Otterbein

Homes, 176 Ohio App. 3d 54, 2008-Ohio-1490, 889 N.E.2d 1066, ¶ 13 (3d Dist.2008).

          {¶79} Generally, a party must pursue its own claims and lacks standing to assert the rights

of another.      However, a third party may assert the rights of another where the following

conditions are met: “a claimant (i) suffers its own injury in fact; (ii) possesses a sufficiently

‘close’ relationship with the person who possesses the right, and (iii) shows some ‘hinderance’

that stands in the way of the claimant seeking relief.” N. Canton v. Canton, 114 Ohio St. 3d 253,

2007-Ohio-4005, 871 N.E.2d 586, ¶ 14.

          {¶80} The majority did not apply the law regarding third-party standing. I would find

that Ayers satisfies all three requirements of third-party standing, which in turn would allow him

to enforce the City’s duty to indemnify the judgment against its employees who violated his civil

rights.    Id.   His ability to do so furthers not only the secondary purpose of the statute, which is
to compensate parties who were injured by the City’s employees who were acting in good faith in

the course of their employment, but it also serves the primary purpose of the statute, which is to

protect those employees from suffering financial ruin.         It will eliminate the ability of the

employer to manipulate, deceive, or coerce their employees into declaring bankruptcy as a means

of avoiding the City’s own independent statutory obligations to pay the judgment — which is

exactly what happened in this case.

                              Ayers Suffered His Own Injury in Fact

         {¶81} The City provided both Kovach and Cipo with a defense in the 2012 civil rights

action pursuant to R.C. 2744.07.      At no point did the City ever reserve its rights to deny its

indemnification obligations pursuant to R.C. 2744.07(A)(2). The trial court order indicates “[i]t

was confirmed during a hearing before this Court that Cleveland defended the detectives without

any reservation of rights and took the position that all of their actions were taken within the course

and scope of their employment and done in good faith.” This is an established and irrefutable

fact at this stage of the litigation. The City’s mandatory statutory indemnification obligations

were triggered as a matter of law upon entry of the judgment.     The City has no basis upon which

to deny or dispute its statutory obligation to indemnify and hold the detectives harmless from the

judgment debt. The statute is silent as to who may pursue a statutory indemnification claim

when the City breaches its indemnification duty.

         {¶82} The majority is actually reading a limitation into the statute as to who can bring this

claim.    This court should not read a limitation into the statute that the legislature chose not to

include, especially where it only serves to reward the City’s transparent, self-serving efforts to

avoid its clear statutory obligations to pay this judgment.     The majority’s interpretation of the
statute will not provide any protection to political subdivision employees and will operate to cause

them the very financial ruin and distress that the statute was designed to prevent.

       {¶83} If Ayers is not permitted to pursue this claim, he will suffer harm because he will

not be able to collect from the City on the judgment.

                   Ayers Possesses a Sufficiently “Close” Relationship with
                             the Person who Possesses the Right

       {¶84} Ayers, who is entitled to receive payment of the judgment, has a close relationship

with Kovach, who would be otherwise obligated to pay it but for the statutory indemnification

provisions of R.C. 2744.07(A)(2).         Both parties have an interest in having the City’s

indemnification obligations enforced.      Neither party receives any benefit, and both suffer

financial detriment if the City is allowed to breach its duty to pay the judgment.

       {¶85} There is no requirement that a municipal employee has to first pay any amount of

the judgment to the plaintiff or that the employee has to make any formal demand to the City to

trigger the statutory indemnification obligations of R.C. 2744.07(A)(2). Once the judgment is

entered, the City’s duty to pay the judgment in the full amount is automatic. There is no

requirement that the employee has to file an action or do anything to trigger the City’s duty to

indemnify the entire amount of the judgment. Ayers, who is the judgment creditor, is the real

party in interest and has standing to assert the statutory indemnification claim even if the liable

employee chooses to forego it.

              This Record Demonstrates a “Hinderance” that Stood in the Way
                  of Kovach and Cipo Pursuing Statutory Indemnification

       {¶86} The City’s machinations in this case hindered Kovach and Cipo from even asking

the City to indemnify the judgment and hold them harmless.        The City provided the detectives

with representation in the civil rights action. The City then failed to advise them of their rights
to indemnification, and instead, hired private counsel to have Kovach declare personal

bankruptcy.7

       {¶87} It must be observed that a jury awarded Ayers this judgment because Kovach and

Cipo violated his civil rights to the point where he spent over a decade in prison and suffered

extensive damage as a result of their actions. By finding only Kovach and Cipo have the power

to compel the City to satisfy the judgment, we would be empowering the very same people who

violated Ayers’s civil rights to expose him to further damage by eliminating his ability to have the

judgment satisfied.

                               Ayers is a Real Party in Interest —
                              Assignment of Rights is Unnecessary

       {¶88} The majority agrees that the City has no basis to deny the claim, but insists that

either Kovach or Cipo must formally assert it.       The majority and the City refer to certain

post-judgment offers that were made by the City to assign the detectives’ indemnification rights to

Ayers in exchange for his agreement to forbear collection efforts against them directly.     This was

unnecessary and not required by the law to trigger the City’s statutory indemnification obligations.

       {¶89} First, the City conceded at oral argument that it has never required this type of an

assignment in any other case where it has satisfied a judgment pursuant to its statutory

indemnification provisions of R.C. 2744.07.    Even if it did, such assignment would be worthless

if we proceed to find that the law permits the City to finance the municipal employee’s personal

bankruptcy in order to extinguish its own obligations to indemnify these judgments.        There is no

basis in the statute or anywhere else that would authorize the City (who is ultimately responsible


7
  The City entered into an agreement with defendant-Attorney Leneghan in April 2013 to assist
Kovach and Cipo with personal bankruptcy proceedings in an effort to secure the discharge of
their debt. Cipo passed away in July 2013.
to pay the judgment) to assign the officer’s rights of indemnification to a third party who has

obtained the judgment against the officer.

       {¶90} In any case, the assignment of the defendant detectives’ indemnification rights, if

accomplished, seems to be a distinction without a difference. The City knew it had the statutory

obligation to pay the judgment and hold its detectives harmless from it, given the fact that they

never disputed that all actions were done in good faith and within the scope of employment.

There are several references in this record where the City paid monetary judgments directly to the

prevailing parties thereby holding their employees harmless, without requiring an assignment and

without having any demand to do so from the liable employees. It is difficult to comprehend

why the City even made this overture to assign the detectives’ statutory rights.   If the City had

any intention of paying the judgment, it could have just done so.

       {¶91} Even if Ayers had been assigned the detectives’ statutory rights to indemnification,

Ayers would still be a third party who the majority finds is not entitled to pursue the claim

because the assignment of indemnification rights contradicts the majority’s argument as to the

invalidity of a third-party claimant.

       {¶92} Furthermore, if an assignment is deemed necessary, Ayers obtained it through the

Kovach bankruptcy proceedings.          The bankruptcy court granted Ayers’s motion to reopen

Kovach’s bankruptcy case specifically to allow him to pursue a state court action against the City

in Kovach’s name.         The bankruptcy court recognized Ayers’s standing to pursue the

indemnification claim against the City as the real party in interest.   This would not violate the

discharge injunction because the City was obligated to pay the judgment pursuant to its statutory

indemnification obligations, not Kovach.
       {¶93} In the instant case, the City did not indemnify the detectives from the judgment and

did not even advise them of their rights to indemnification. Instead, the City actively participated

in an effort to deprive Ayers of the judgment by orchestrating a scheme to take the liable

detectives through bankruptcy.      The City used taxpayer dollars to hire defendant-Attorney

Leneghan to represent Kovach through personal bankruptcy in an effort to discharge this debt,

with the ultimate goal of extinguishing the City’s liability for the judgment.   The record contains

the City’s engagement letter with Leneghan, who would only be paid if he filed for bankruptcy on

the detectives’ behalf.   (Exhibit No. 28 to Ayers’s motion for partial summary judgment).

Leneghan had no financial incentive to pursue indemnification from the City and there was a clear

conflict of interest between the City (that was funding the personal bankruptcy legal

representation) and Leneghan’s clients (which were the detectives declaring bankruptcy). This

conflict was not disclosed to Kovach or Cipo.

       {¶94} All of these factors demonstrate how the employees were hindered from pursuing

their own claims against the City for indemnification and to be held harmless from the judgment.

Based on the foregoing, I would find that Ayers, as a real party in interest, can pursue his statutory

indemnity claim against the City.

                   No Dispute that Statutory Indemnification was Triggered

       {¶95} Because the City defended Kovach and Cipo without a reservation of rights, it is

now estopped from denying its statutory indemnification obligations to satisfy the judgment.      See

Oladeinde v. Birmingham, 118 F. Supp. 2d 1200, 1211 (N.D. Ala.1999). In Oladeinde, the City

attempted to deny its obligations to indemnify a judgment entered against its officers after having

defended them without a reservation of rights. The court detailed a lengthy history of the City’s

practice to pay judgments entered against its employees and the troubling aspects of the City’s
obvious conflict of interest in continuing to represent the detectives once the judgment was

rendered that triggered their indemnification obligations.      Id.   The court held the City was

obliged to indemnify the judgment and reasoned:

           [a]s a matter both of equity and of public policy, the negative consequences
           that would result from allowing a public employer to deny indemnification
           under circumstances like these far outweighs any benefits to employers.
           Unless there is indemnity, a municipality’s pecuniary interest lies in having
           no liability or minimal liability for itself.

Id. at 1212.

       {¶96} Applying similar reasoning, the City is precluded from avoiding its statutory

obligation to indemnify the judgment entered against its employees here. The City has, on other

occasions, paid judgments directly to the judgment creditors after unsuccessfully defending its

employees in lawsuits. The City continued to represent the detectives post judgment and failed

to advise them of their rights to have the City pay the judgments. The City’s undisclosed conflict

of interest led Kovach to declare bankruptcy, which was against her interest, but furthered the

pecuniary interests of the City.

       {¶97} I further find that the majority opinion is in conflict with the settled precedent in this

district that recognizes the City’s automatic statutory obligation to indemnify its employees for

acts committed in the scope of employment and in good faith. See Lyons v. Teamhealth Midwest

Cleveland, 8th Dist. Cuyahoga No. 96336, 2011-Ohio-5501 (“Although the law provides that

political subdivision employees may be sued individually * * * the political subdivision remains

obligated to indemnify and defend its employees pursuant the terms of R.C. 2744.07.” Id. at ¶

56.) The instant case creates a previously unrecognized and unintended exception to the law that

clearly encourages political subdivisions to attempt to minimize their own obligation to indemnify

these types of judgments by compelling their employees to pursue personal bankruptcy and
funding it with taxpayer dollars. The conflict created is the majority’s holding that political

subdivisions will not be obligated to indemnify judgments entered against its employees pursuant

to R.C. 2744.07 if the City successfully aids or assists the employee in avoiding or extinguishing

the debt, or in circumstances where the individual is no longer employed with the municipality,

i.e., fired, retired, deceased.

        {¶98} I respectfully dissent from the majority’s decision that would allow the City to avoid

its statutory indemnification obligations by engaging in practices that are against the interests of

its employees, that undermine the purposes of the statute, and are against public policy.   I would

find that under these circumstances, the judgment creditor has standing to pursue the statutory

indemnification claim created by R.C. 2744.07(A)(2) once judgment is rendered against the

municipal employee resulting in compensatory damages for conduct committed in the course and

scope of employment and in good faith. Alternatively, I find that the bankruptcy court’s order

conferred standing upon Ayers to pursue the claim in Kovach’s name because the bankruptcy

order did not discharge the City’s obligations to indemnify the judgment.

        {¶99} Because I would affirm the trial court’s decision, I would proceed to address

Ayers’s cross-claim. The federal jury entered its $13,210,000 verdict against the detectives on

May 9, 2013, and as the majority notes, the judgment was enlarged to include an additional

$390,000 in costs and attorney fees. I would find in favor of Ayers on his cross-claim and

remand the matter to have the trial court enter an order directing the City to pay the judgment

rendered by district court in the full amount, including costs and attorney fees. Indeed, the state

trial court was best suited to decide these issues and did so properly.